Motion by respondent to dismiss appeal from an alleged “order” of June 15, 1964 on the ground that said document is in fact a memorandum decision and hence is not an order from which an appeal may properly be taken. Motion denied. It appears that, based upon said decision a final judgment of separation was signed June 16, 1964 and entered June 18, 1964. Appellant served her notice of appeal on July 10, 1964, but inadvertently stated that she appeals from the “order” of June 15, 1964. Under the circumstances, and since the notice of appeal was timely served, the appeal will be deemed to have been taken from the judgment of June 16, 1964; the notice of appeal is amended accordingly (OPLR 5512, 2001). Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.